[Cite as Fowler v. Ohio Dept. of Transp., 2010-Ohio-6631.]

                                      Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




MICHAEL FOWLER

        Plaintiff

        v.


Case No. 2010-07792-AD

Deputy Clerk Daniel R. Borchert
ENTRY OF DISMISSAL OHIO DEPARTMENT OF
TRANSPORTATION

         Defendant


         {¶ 1} On June 4, 2010 and August 19, 2010, plaintiff was ordered to either pay
the $25 filing fee or to file a poverty statement. Plaintiff has failed to comply with the
court order. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to
Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                             ________________________________
                                                             DANIEL R. BORCHERT
                                                             Deputy Clerk
Entry cc:
Michael Fowler                                               Ohio Department of Transportation
5495 Poolbeg Street                                          1980 West Broad Street
Canal Winchester, Ohio 43110                                 Columbus, Ohio 43223

DRB/laa
Filed 10/12/10
Sent to S.C. reporter 1/21/11